Citation Nr: 1734644	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  00-22 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sick sinus syndrome, status post pacemaker implant, including as due to an undiagnosed illness. 

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder , to include major depression, and including as due to an undiagnosed illness. 

4.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic bronchitis and fibroemphysematous lung disease, including as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic prostatitis.  

7.  Entitlement to service connection for joint and muscle pain, to include fibromyalgia, and including as due to an undiagnosed illness.  
8.  Entitlement to service connection for immune system degeneration, candidiasis and mycoplasm fermentum.  

9.  Entitlement to service connection for shingles.

10.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome.

11.  Entitlement to a rating in excess of 60 percent for eczema.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1990 to June 1994.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from March 1999, April 1999, April 2002 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 1999 rating denied the Veteran's claims for entitlement to service connection for sick sinus syndrome, status post pacemaker implant; major depression; chronic fatigue syndrome; chronic bronchitis; chronic prostatitis; joint pain; liver disease; shingles; burning semen syndrome; mouth sores and bleeding gums.  It granted entitlement to service connection for eczema and irritable bowel syndrome (IBS) and assigned a 10 percent rating, effective October 6, 1998. Although not of record, there is evidence that the RO denied the Veteran's claim to entitlement to service connection for immune system degeneration in an April 1999 rating decision and denied entitlement to service connection for PTSD in an April 2002 rating decision.  The September 2009 rating decision denied the Veteran's claim for entitlement to TDIU.  

The Board notes that portions of the Veteran's physical claims folder (containing a total of 7 volumes) were misplaced during transit to the Board.  Lost file procedures were taken, but very few documents were able to be located.  See M21-1, Part III, Subpart ii, Chapter 4, Section D; see also May 2010 email from Records Management Center (RMC).  In an October 2014 letter, the RO notified the Veteran of the lost file and requested that he submit any documents he had that were a part of the claims folder.  It does not appear that the Veteran submitted any documents.  Notably, important procedural documents are not of record.  In that regard, there is evidence that the Veteran filed a Notice of Disagreement (NOD) with the March 1999 rating decision; the RO issued a Statement of the Case (SOC) in October 2000; and the Veteran filed a VA Form 9 in November 2000.  There is also evidence that the RO issued April 1999 and April 2002 rating decisions, which are not of record, denying entitlement to service connection for PTSD; upper respiratory infections; fibromyalgia; immune system degeneration, candidiasis and mycoplasm.  

A November 2004 rating decision denied reopening the Veteran's previously denied claims for entitlement to service connection for chemical sensitivity; urinary tract infection (UTI); fibromyalgia; loss of sensitivity; autonomic nervous system; immune system degeneration; sleep apnea; PTSD; toxic encephalopathy; upper respiratory infection and sick sinus syndrome on the basis that the Veteran did not submit new and material evidence.  An August 2007 rating decision also denied reopening the Veteran's claims for entitlement to service connection for PTSD; upper respiratory infection; fibromyalgia and immune system degeneration on the basis that the Veteran did not submit new and material evidence.  

Although two of the issues on appeal, PTSD and fibromyalgia, have been certified to the Board as "whether new and material evidence has been submitted to reopen a previously denied claim," the Board finds new and material evidence is not required.  In that regard, the issues of entitlement to depression and joint pain were denied in a March 1999 rating decision.  Since the Veteran's August 1999 NOD, the subsequent 2000 SOC and November 2000 VA Form 9 have been misplaced, due to no fault of the Veteran, the Board will construe the Veteran's missing NOD as including disagreement with the issues of entitlement to service connection for depression and joint pain.  Further, the Board has recharacterized the issues on appeal in an effort to liberally construe the Veteran's claims.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The evidence indicates that the Veteran has claimed entitlement to service connection for multiple psychiatric disabilities, including PTSD and depression and for joint pain and fibromyalgia.  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and an acquired psychiatric disorder, to include depression.  The Board has also recharacterized the issues of joint pain and fibromyalgia as one for entitlement to service connection for joint and muscle pain, to include fibromyalgia.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

Also, in a March 2016 rating decision, the RO granted the Veteran's claim for entitlement to service connection for allergic rhinitis.  Based on foregoing, the Board finds that the grant represents a full grant of the benefit sought.  Thus, that claim is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pacemaker

At a December 1998 VA arrhythmias examination, the Veteran reported that in 1991 he was told he had a heart murmur click.  He reported that between 1994 and 1995, he experienced symptoms of palpitations and fluttering and sharp pains in the left lower ribs.  An EKG revealed a low heart rate but he did not undergo any further testing.  He reported that he subsequently experienced symptoms of nausea, fainting, tiredness, and weakness.  He was eventually given a pacemaker in 1998.  He continued to experience symptoms of fatigue and additional symptoms of headaches, muscular aching and pain; sleepiness and reflex leg syndrome.  The examiner noted that the Veteran "has a cardiac pacemaker for bradycardia of unknown origin."  

An August 1999 letter from Dr. R.H. indicates that he examined the Veteran and saw no evidence of congenital anomalies that would explain his bradycardia and pacemaker implantation.  He opined, "[t]his condition could have been caused by service in the Gulf War and chemical he was exposed to."  

The Board finds the August 1999 opinion does not rise to the level of certainty required, at least as likely as not, to establish service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  

In a January 2001 letter, Dr. L.G. opined that, "most if not all of [the Veteran's] medical problems are directly caused by his infection with the occult Mycoplasma fermentans (incognitus) and his exposure to multiple toxic chemicals, both of which occurred in and during his naval service to our country in the Gulf War."  He reasoned that the Veteran was in good health prior to his deployment to the Persian Gulf War but immediately after deployment began to suffer from numerous medical problems involving the central nervous system.  The Board finds that this is an inadequate rationale as it is not based on sound medical reasoning.  

The Veteran was not afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's bradycardia and subsequent pacemaker implant was incurred in service, including service in the Persian Gulf region.  

Acquired Psychiatric disorder- Depression and PTSD

At a December 1998 VA examination for an unrelated disability, the examiner noted, "Psychiatrically, [the Veteran] has depression and he has been on Prozac right now and he has been seeing a psychiatric doctor and psychologist."  

A Social Security Administration (SSA) form indicates that the Veteran was prescribed Albuterol, Hydroxyzine, Prozac and Ranitidine from Dr. B.A.  VA treatment records indicate that the Veteran had a history of a diagnosis of depressive disorder, not otherwise specified.  

January and October 2006 VA psychiatry notes indicate that the Veteran was seen for a follow up, with a history of probable PTSD with psychotic symptoms.  There is a history of a diagnosis of probable PTSD with psychotic symptoms, depressive disorder and insomnia.  

The Veteran was afforded a VA PTSD examination in September 2015 where the examiner stated that the Veteran did not meet all of the requirements for a diagnosis of PTSD.  He noted that "[w]hile the veteran had some exposure to traumatic stressors, he does NOT meet all the criteria for PTSD."  He noted that the Veteran underwent a mental health examination in 2001 where the examiner noted that the Veteran was diagnosed with major depressive disorder.  

The Board notes that the 2001 VA mental health examination is not of record.  Therefore, on remand, efforts should be made to obtain the examination.  Also, the Board finds that the Veteran should undergo a new mental health examination after all medical records, both VA and private, have been obtained and associated with the Veteran's claims folder (see below remand instructions).  

Chronic Fatigue Syndrome

At a December 1998 VA examination for an unrelated disability, the examiner noted that records from Hendrick Medical Center indicated that the Veteran had been "extensively worked up for the chronic fatigue syndrome and especially the four blood tests like HIV test is negative."  The examiner further stated, "Because of all of the extensive blood tests and other tests that were done and even though he has a pacemaker for his bradycardia of unknown origin, these symptoms are not improved.  Probably from my point of view, from his symptoms plus my examination of his very dry skin and [] joint pain, musculoskeletal pain, he might have chronic fatigue syndrome from the unknown origin, I can not say, by etiology point of view.

The Veteran was afforded a VA chronic fatigue syndrome examination in September 2015.  The examiner indicated that he did not review the Veteran's claims folder, but limited his review to military service treatment records (STRs)' Veterans Health Administration (VHA) medical records; "STRs in VBMS, new lab, new x-rays a new PFT."  Although the examiner did not review the claims file, a medical opinion may not be discounted solely because of the lack of review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the Board notes that although the Veteran's original claims folder is missing, the rebuilt folder contained relevant private treatment records, which the examiner did not consider or acknowledge in his opinion.  Further, there may be additional private and VA treatment records that the Board is requesting on remand that the examiner did not consider.  Therefore, the Board finds an additional examination is needed.     

Lung Condition

At a December 1998 VA examination for an unrelated disability, the Veteran reported that he suffered from chronic lung infection since 1991 and was diagnosed with chronic bronchitis.  He reported having repeated bronchitis attacks annually.  The examiner opined that the Veteran has chronic bronchitis without history of smoking.  VA treatment records indicate that the Veteran was diagnosed with fibroemphysematous lung disease.  

The Veteran was not afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether a lung condition was incurred in service, including service in the Persian Gulf region.  

Prostate

At a December 1998 VA examination for an unrelated disability, the Veteran complained of difficulty urinating.  He reported that he was diagnosed with prostatitis and enlarged prostate while stationed in Bermuda.  He also reported that while stationed in Scotland in 1992, he had a benign discharge and was treated for urethral infection with antibiotics.   On examination, the examiner noted that the Veteran experienced pain around the prostate area and had a slightly enlarged prostate gland, smooth and no nodules.  The examiner opined that the Veteran has chronic prostatitis problem of unknown origin.  1999 VA outpatient records indicate that the Veteran was treated for symptoms related to his diagnosis of prostatitis.  

The Veteran was not afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's prostatitis was incurred in service, including service in the Persian Gulf region.  

Joint Pain and Fibromyalgia

At a December 1998 VA examination for an unrelated disability, the examiner noted that an examination of the Veteran's joints revealed a normal neck, with no signs or symptoms of inflammation and normal movements.  The lumbosacral spine, shoulder, wrists, knee, ankles, and elbows were normal.  The Veteran reported pain in the hamstring and buttock area.  A 1999 VA general surgery consult indicates that the Veteran had a history of fibromyalgia.  

Several VA treatment records have indicated that the Veteran's doctors believed he may suffer from Gulf War syndrome.  A November 1999 VA treatment record from Big Spring, Texas indicates that the Veteran is "on an injection 'Gulf War vaccine.'"

The Veteran was afforded a VA Gulf War examination in September 2015.  Within the examination report, the examiner noted that the Veteran reported that he was kicked off a horse in 2008 and had a severe injury to his right shoulder.  The examiner noted, "The request listed the [Disability Benefit Questionnaire] DBQ Arthritis and I will cancel this and there is no reason to believe that he has anything like this.  He does have [some] mild arthritic changes on a few x-rays, but this type of condition cannot be related to the [G]ulf War Syndrome, by VA policy unless this is related to some type of documented [service connected] disability for a joint problem."  

The Board finds that the September 2015 Gulf War examination did not address the Veteran's reports of joint pain, prior to the 2008 accident with the horse.  VA shall pay compensation to a Persian Gulf War (PGW) veteran who exhibits objective indications of a chronic qualifying disability resulting from an illness, or combination of illnesses, manifested by one or more signs and symptoms, (such as those listed in 38 C.F.R. § 3.317(b)), provided that such disability: 

(i) became manifest either during active military, naval, or air service in the Southwest Asia (SWA) theater of operations during the PGW, or to a degree of 10 percent or more not later than December 31, 2021; 

AND

(ii) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Objective evidence of a chronic disability include signs and symptoms of joint and muscle pain.  A Gulf War examiner should determine whether findings may be attributed to a clinical diagnosis in each particular case.  Specifically, examiners are asked to characterize a veteran's claimed disabilities as belonging to one of four disability patterns: undiagnosed illness; a diagnosable but medically unexplained chronic multisymptom illness (MUCMI) of unknown etiology; a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion regarding the Veteran's objective evidence of joint pain, aside from the 2008 horse accident.  The examiner should also consider the Veteran's diagnosis of fibromyalgia and/or muscle complaints.  

Shingles

At a December 1998 VA examination for an unrelated disability, the Veteran reported he had shingles around the left leg in 1991 and was admitted to the emergency room in the Mitchell County Hospital.  

The Veteran was not afforded a VA examination in connection with his claim.  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's shingles was incurred in service.

Immune Disorder- Candidiasis and Mycoplasm Fermentum

A January 1999 social work note indicates that the Veteran reported that his primary care physician told him that he might have sort of auto immune system problem, but was unsure. 

In a January 2001 letter, Dr. L.G. opined that, "most if not all of [the Veteran's] medical problems are directly caused by his infection with the occult Mycoplasma fermentans (incognitus) and his exposure to multiple toxic chemicals, both of which occurred in and during his naval service to our country in the Gulf War."  He reasoned that the Veteran was in good health prior to his deployment to the Persian Gulf War but immediately after deployment began to suffer from numerous medical problems involving the central nervous system.  As mentioned above, this opinion is inadequate for adjudication purposes.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which addresses whether the Veteran's immune system degeneration disability is related to service.  

Increased Rating - Irritable Bowel syndrome and Eczema

The January 2009 rating decision indicates that the Veteran filed a claim for an increased rating on September 25, 2008.  

The Veteran was afforded a VA digestive conditions examination in October 2007 where the Veteran reported initial symptoms of severe abdominal cramps with alternating diarrhea and constipation which escalated to frequent episodes of passing large amounts of blood.  On examination, the examiner noted that there was no hernia present; hypoactive bowel sounds with tenderness to deep palpation and guarding at right upper and left upper quadrants.  A colon barium test revealed no obstruction to retrograde filling the colon with barium and air.  Some bleeding was noted in the rectum, although no lesions were identified.  

The Veteran was most recently afforded a VA intestinal conditions examination in March 2015 where the examiner noted the Veteran's 2000 diagnosis of irritable bowel syndrome (IBS).  The Veteran reported that his diet is limited to beef, chicken, pork and potatoes due to his IBS symptoms.  He reported symptoms of intermittent diarrhea and constipation associated with bloating on a regular basis.  The examiner stated that he had reviewed the Veteran's records over the past 17 years and "find no comments to really support this diagnosis."  The examiner noted that the Veteran is not on any continuous medication to control his intestinal conditional and has not had surgical treatment for the condition.   

The Veteran was afforded a VA skin diseases examination in October 2008 where the examiner noted the Veteran's diagnosed skin disabilities, including eczema.  On examination, the examiner noted that less than 5 percent of the Veteran's exposed area and greater than 40 percent of the Veteran's total body was affected by eczema.  The examiner also noted that the Veteran suffered from erythematous plaques diffuse.  

The Veteran was most recently afforded a VA skin examination in September 2015 where the Veteran reported that he developed open sores over most of his body.  He reported that he presently had a rash all over his neck and chest.  On examination, the examiner noted that the Veteran's skin condition did not cause scarring or disfigurement.  The Veteran had been treated with topical medication (lotion) on a constant to near constant basis in the previous 12 months.  The Veteran's eczema affected 5 to less than 20 percent of his total body area and exposed area.  In a March 2016 addendum, the examiner noted the previous examination report and indicated that although a previous report indicated that the Veteran's rash covered 90 percent of the total body area, he disagreed.  He stated that although he documented 5 to 20 percent of total body and exposed area, "it might have been closer to 30 percent, but it certainly was not 90%."

The most recent examinations for the Veteran's service connected IBS and eczema were in 2015.   See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).  However, there is evidence that the September 2015 do not reflect the current severity of the Veteran's disabilities. Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his IBS and eczema disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

TDIU

The Veteran claims he is entitled to TDIU based on his Gulf War illnesses.  The Board has remanded the matters of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, immune disorder, irritable bowel syndrome and eczema for further development.  The service connection and increased rating claims serve as the basis for the Veteran's allegation of Gulf War illnesses.  Accordingly, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board remands the matter of TDIU for adjudication following the development of the remaining remanded claims.  

Records

VA treatment records indicate that the Veteran has been treated at multiple VA facilities, including Big Spring, Texas; Brownwood, Texas; Lubbock, Texas; San Antonio, Texas; Temple, Texas; Albuquerque, New Mexico; and Tampa, Florida.  It is unclear if records from all facilities are of record.  On remand, all VA treatment records from any facility where the Veteran has been treated should be obtained and associated with the electronic claims file.  

SSA records indicate that the Veteran has been treated by Drs. B.A. and R.B. for various ailments.  These may be private doctors whose medical records are not currently associated with the Veteran's rebuilt claims folder.  Further, at a VA treatment visit in 1999, the Veteran reported being seen in Dallas by private providers to check his pacemaker.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from all facilities where the Veteran has received treatment, which include but is not limited to the VA Medical Centers in Amarillo, Texas (some records already in Legacy Virtual VA); Brownwood, Texas; Big Spring, Texas (some records already in Legacy Virtual VA); Dallas, Texas (some records already in Legacy Virtual VA), Lubbock, Texas; San Antonio, Texas; Temple, Texas (some records already in Legacy Virtual VA); Waco, Texas (some records already in Legacy Virtual VA); Albuquerque, New Mexico (some records already in Legacy Virtual VA); and Tampa, Florida, and associate them with the electronic claims file.

2.  Contact the Veteran and request that he provide or authorize the release of records from Drs. B.A. and R.B. (listed on SSA form), as well as any other records, not already of record, that are relevant to his claim.
If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, after completion of the foregoing steps, schedule the Veteran for a Gulf War Protocol medical examination performed by an appropriate examiner or examiners who should review the Veteran's VA electronic claims folder and indicate that review in the examination report.  The examiner should provide a description of all symptoms manifested by the Veteran to include, but not limited to, chronic fatigue, joint and muscle pain, and fibromyalgia. 

The examiner should provide an opinion regarding the following:  

(a)  The examiner should provide a diagnosis of any disorder manifested or, in the case that no diagnosis can be made, opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptom or symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multi symptom illness. 

The examiner's attention is directed to several VA treatment records that have indicated that the Veteran's doctors believed he may suffer from Gulf War syndrome.  A November 1999 VA treatment record from Big Spring, Texas indicates that the Veteran is "on an injection 'Gulf War vaccine.'"

(b)  If the Veteran's symptoms of chronic fatigue are related to a diagnosed disability, whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service; 

(c)  If the Veteran's symptoms joint or muscle pain are related to a diagnosed disability, whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service;

(d)  If the Veteran's symptoms of fibromyalgia are related to a diagnosed disability, whether it is at least as likely (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service.

A complete rationale is requested for all opinions.  

4.  Then, schedule the Veteran for a VA examination regarding the below listed disabilities.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sick sinus syndrome, post pacemaker implant, began in or is related to service.

The examiner's attention is directed to an August 1999 letter from Dr. R.H. that indicates that he examined the Veteran and saw no evidence of congenital anomalies that would explain his bradycardia and pacemaker implantation.  He opined, "[t]his condition could have been caused by service in the Gulf War and chemical he was exposed to."  

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current lung condition, to include chronic bronchitis and/or fibroemphysematous lung disease, that began in or is related to service.

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's prostatitis began in or is related to service.

The examiner's attention is directed to the December 1998 VA examination report for an unrelated disability where the Veteran complained of difficulty urinating.  He reported that he was diagnosed with prostatitis and enlarged prostate while stationed in Bermuda.

(d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's shingles, began in or is related to service.

The examiner's attention is directed the December 1998 VA examination report for an unrelated disability where the Veteran reported he had shingles around the left leg in 1991 and was admitted to the emergency room in the Mitchell County Hospital.  

(e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's immune system degeneration, candidiasis and mycoplasm fermentum, began in or is related to service.

The examiner's attention is directed to a January 2001 letter from Dr. L.G. who opined that, "most if not all of [the Veteran's] medical problems are directly caused by his infection with the occult Mycoplasma fermentans (incognitus) and his exposure to multiple toxic chemicals, both of which occurred in and during his naval service to our country in the Gulf War."  

A complete rationale is requested for all opinions.  

5.  Then, schedule the Veteran for VA intestinal diseases and skin examinations to determine the severity of the Veteran's service-connected IBS and eczema.

The examiner should also address the functional impairment that results from the disabilities that may affect the Veteran's ability to function and perform tasks in a work setting.

6.  After ensuring that the requested actions are completed, and undertaking any additional development action that is deemed warranted, adjudicate the claims on the merits, including the inextricably intertwined claim of entitlement to TDIU.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




